 Case 1:20-cv-00125-LPS Document 11 Filed 03/19/20 Page 1 of 1 PageID #: 312




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

NATERA, INC.,                             )
                                          )
                  Plaintiff,              )
                                          )
         vs.                              )      C.A. No. 20-125 (LPS)
                                          )
ARCHERDX, INC.,                           )
                                          )
                  Defendant.              )

                         NOTICE OF SUBSTITUTION OF COUNSEL

         Pursuant to Local Rule 83.7, John W. Shaw and law firm SHAW KELLER LLP, hereby

withdraw their appearance, and Daniel M. Silver, Esquire, and Alexandra M. Joyce, Esquire of

the law firm MCCARTER & ENGLISH LLP hereby enter their appearance as counsel for

Defendant ArcherDX, Inc.



Dated: March 19, 2020

SHAW KELLER LLP                                   McCARTER & ENGLISH, LLP

/s/ John W. Shaw                                  /s/ Daniel M. Silver
John W. Shaw (#3362)                              Daniel M. Silver (#4758)
I.M. Pei Builling                                 Alexandra M. Joyce (#6423)
1105 N. Market St., 12th Floor                    405 N. King St., 8th Floor
Wilmington, DE 19801                              Wilmington, DE 19801
(302) 298-0700                                    (302) 984-6331
jshaw@shawkeller.com                              dsilver@mccarter.com
                                                  ajoyce@mccarter.com
Withdrawing Attorney for Defendant
                                                  Appearing Attorneys for Defendant




ME1 32902244v.1
